UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6225


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NORVELL BLYTHE BAKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:04-cr-00254-WO-1)


Submitted: March 17, 2021                                         Decided: March 29, 2021


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Norvell Blythe Baker, Appellant Pro Se. Angela Hewlett Miller, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Norvell Blythe Baker appeals from the district court’s order granting relief on his

motion for a sentence reduction pursuant to section 404(b) of the First Step Act of 2018

(FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222. We have reviewed the record and

conclude that the district court did not abuse its discretion in reducing Baker’s prison term

and in declining to reduce Baker’s supervised release term. See United States v. Jackson,

952 F.3d 492, 497, 502 (4th Cir. 2020) (reviewing decision on FSA 2018 sentence

reduction motion for abuse of discretion). Accordingly, we affirm for the reasons stated

by the district court. United States v. Baker, No. 1:04-cr-00254-WO-1 (M.D.N.C. Jan. 24,

2020). We deny Baker’s motion to expedite decision and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2